Citation Nr: 0302401	
Decision Date: 02/07/03    Archive Date: 02/19/03

DOCKET NO.  99-16 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected headaches, currently rated 30 percent disabling.

2.  Entitlement to an increased evaluation for service-
connected fracture of the C-6 vertebra with degenerative 
changes of the C4-C5 and C5-T1 vertebrae, currently rated 30 
percent disabling.

3.  Entitlement to service connection for a liver disorder, a 
psychiatric disorder and arthritis, claimed as secondary to 
service-connected headaches and fracture of the C-6 vertebra 
with degenerative changes of the C4-C5 and C5-T1 vertebrae. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from November 1955 to April 
1959.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1999 rating decision by the Fargo, 
North Dakota, Medical and Regional Office Center (RO) of the 
Department of Veterans Affairs (VA), which denied the 
veteran's claims for increased evaluations for headaches and 
fracture of the C-6 vertebra with degenerative changes of the 
C4-C5 and C5-T1 vertebrae (each currently rated 30 percent 
disabling) and service connection for a liver disorder, a 
psychiatric disorder and arthritis, claimed as secondary to 
service-connected headaches and fracture of the C-6 vertebra 
with degenerative changes of the C4-C5 and C5-T1 vertebrae.


FINDINGS OF FACT

1.  The veteran's service-connected headaches are constant in 
nature, fluctuate in intensity and are only partially 
relieved by nonprescription medication.  They become 
painfully incapacitating on average approximately two times 
per month, adversely impacting the veteran's sleep cycle and 
producing severe economic inadaptability.

2.  The veteran's service-connected fracture of the C-6 
vertebra with degenerative changes of the C4-C5 and C5-T1 
vertebrae is currently manifested by constant neck pain on 
all ranges of motion which is productive of severe limitation 
of cervical spine motion, but with no X-ray evidence of 
vertebral deformity or spinal cord impingement, neuropathy or 
intervertebral disc disease of the cervical spine.

3.  The evidence does not demonstrate that the veteran has a 
current diagnosis of a chronic liver disability.

4.  The evidence does not demonstrate onset of a chronic 
psychiatric disorder in service and there is no evidence of a 
current chronic psychiatric disorder which is proximately 
related to the veteran's service-connected headaches and 
residuals of injury of his C-6 vertebra with degenerative 
changes of the C4-C5 and C5-T1 vertebrae.

5.  The veteran's current diagnoses of tenosynovitis, 
Dupuytren's contractures in both hands, degenerative 
arthritis (other than that which affects his cervical spine) 
and peripheral neuropathy were not manifested during his 
period of active service or until many years after his 
separation from service and were not proximately related to 
his service-connected headaches and residuals of injury of 
his C-6 vertebra with degenerative changes of the C4-C5 and 
C5-T1 vertebrae.


CONCLUSIONS OF LAW

1.  The criteria for a 50 percent for service-connected 
headaches have been met.  38 C.F.R. §§ 1155, 5107(b) (West 
1991); 38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code 8100 
(2002).

2.  The criteria for a rating is excess of 30 percent for 
service-connected residuals of injury of his C-6 vertebra 
with degenerative changes of the C4-C5 and C5-T1 vertebrae 
have not been met.  38 C.F.R. § 1155 (West 1991); 38 C.F.R. 
§§ 4.40, 4.45, 4.71a, Diagnostic Codes 5285, 5290 (2002).

3.  A grant of service connection for a liver disorder, a 
psychiatric disorder and degenerative arthritis other than 
degenerative arthritis of the cervical spine is not 
warranted.  38 U.S.C.A. §§ 1111, 1112, 1113, 1131, 1137 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Veterans Claims Assistance Act of 2000, implemented in 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001), now requires VA 
to assist a claimant in developing all facts pertinent to a 
claim for VA benefits, including a medical opinion and notice 
to the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the VA Secretary, that is necessary to 
substantiate the claim.  VA has issued regulations to 
implement the Veterans Claims Assistance Act of 2000.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002)).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The 
provisions of the VCAA and the implementing regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2001) (the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim).

We note that the RO has provided the veteran with express 
notice of the provisions of the VCAA in correspondence dated 
in April 2001 in which he was informed that his claim was now 
being reviewed under the new standards established by the 
VCAA and provided with an explanation of how VA would assist 
him in obtaining necessary information and evidence.  The 
veteran has been made aware of the information and evidence 
necessary to substantiate his claims and has been provided 
opportunities to submit such evidence.  A review of the 
claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during this appeal.  He has also been 
provided with VA examinations which address the claims on 
appeal.  Finally, he has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  In this regard, we note that in correspondence 
dated January 2002 the veteran was informed that his case 
would be held open for 60 days so that he might have the 
opportunity to submit additional evidence in support of his 
appeal.  In his reply, however, the veteran declined the 
invitation to submit additional evidence, waived the balance 
of the 60 days in which the case was to be held open and 
requested that it be forwarded to the Board for appellate 
review.  We thus conclude that the veteran has been notified 
of the evidence and information necessary to substantiate his 
claims, and he has been notified of VA's efforts to assist 
him. (See Quartuccio v. Principi, 16 Vet. App. 183 (2002).)  
As a result of the development that has been undertaken, 
there is no reasonable possibility that further assistance 
will aid in substantiating the claims.  For these reasons, 
further development is not necessary to meet the requirements 
of 38 U.S.C.A. §§ 5103 and 5103A.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 1991 & Supp. 2001).  The standard of 
review for cases before the Board are as follows: when there 
is an approximate balance of evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.102, 4.3 (2002).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court 
of Appeals for Veterans Claims (Court) stated that "a 
(claimant) need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. At 54.



(a.)  Factual Background and Analysis:  Entitlement to an 
increased evaluation for service-connected headaches, 
currently rated 30 percent disabling.

Service connection has been in effect for headaches since 
August 1993.  This appeal arises from a March 1999 decision 
which responded to the veteran's application to reopen his 
claim for a rating increase which was filed with VA in 
September 1997.  In this regard, we note that where the 
veteran's entitlement to compensation has already been 
established and an increased disability rating is at issue, 
we need only address the pertinent evidence demonstrating his 
present level of impairment caused by his headache 
disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (2002).  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2002).  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon lack of usefulness of the part or system 
affected, especially in self-support.  38 C.F.R. § 4.10 
(2002).

The current medical evidence which pertains to the veteran's 
headaches includes the report of a February 1999 VA 
examination which shows that the veteran reported that his 
headaches were constant and waxed and waned in intensity, but 
once every two weeks the headaches would become so painful 
that he needed to lie down in a hot bath tub to alleviate the 
pain.  He also treated his symptoms with chiropractic and 
massage therapy and also acupuncture therapy which brought 
some relief.  The diagnosis was cervical muscle contraction 
and tension headaches likely related to cervical 
osteoarthritis.

The transcript of a September 1999 RO hearing shows that the 
veteran presented oral testimony in support of his claim.  
His oral testimony shows, in pertinent part, that he 
experienced recurrent headaches which interfered with his 
sleep and thus caused him to frequently fall asleep in the 
middle of the day.  His headaches were only partially 
alleviated with rest and medication.

The findings of a February 2000 VA examination show, in 
pertinent part, that the veteran's complaints of chronic 
recurrent headaches, sleep disorder and fatigue were deemed 
to have been secondary to fibromyalgia syndrome.

VA neurological examination in September 2001 shows that the 
veteran presented complaints of chronic headaches which were 
only partially relieved with aspirin and acetaminophen.  

The rating schedule for evaluating the veteran's service-
connected headaches is contained in 38 C.F.R. § 4.124a, 
Diagnostic Code 8100, which rates headaches under the 
criteria for migraines.  The veteran seeks an evaluation 
greater than 30 percent.  A 30 percent rating is assigned for 
migraines manifested by characteristic prostrating attacks 
occurring on an average of once per month over the last 
several months.  The criteria for the next higher rating of 
50 percent is for migraines manifested by very frequent and 
completely prostrating and prolonged attacks which are 
productive of severe economic inadaptability.  The schedule 
does not provide for greater than a 50 percent rating for 
migraines.

The facts of the case indicate that the veteran's service-
connected headaches are constant and fluctuate in intensity 
and are partially alleviated, though not entirely relieved by 
nonprescription medication such as aspirin and acetaminophen.  
The veteran's credible testimony indicates that his headaches 
would become painfully incapacitating at a frequency of 
approximately twice per month and would so adversely affect 
his sleep that he would uncontrollably fall asleep several 
times during the course of the day.  We note, however, that 
the findings of a February 2000 VA examination show, in 
pertinent part, that the veteran's complaints of chronic 
recurrent headaches, sleep disorder and fatigue were deemed 
to have been secondary to fibromyalgia syndrome which is not 
one of his service-connected disabilities.  We find that the 
evidence is in relative equipoise with regards to the cause 
of the headache and fatigue symptoms, as his headaches have 
also been determined to be secondary to his service-connected 
cervical spine.  Therefore, resolving all doubt in the 
veteran's favor, we will attribute his elevated headache 
complaints and sleep disturbance to his service-connected 
headaches.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

It is reasonable to conclude that headaches which 
incapacitate a person twice per month and which generally 
have such an adverse impact on a person's ability to sleep 
that he is unable to maintain a state of continuous awareness 
throughout the daylight hours would be productive of severe 
economic inadaptability as recognized by the rating schedule.  
We find that the evidence presents a constellation of 
symptomatology which more closely approximates the criteria 
for a 50 percent evaluation for migraines.  See 38 C.F.R. 
§ 4.7.  A 50 percent evaluation for headaches is therefore 
granted, subject to the controlling laws and regulations 
which govern awards of VA compensation benefits.  (See 38 
C.F.R. § 3.400 (2002).)

As previously stated, the applicable rating schedule does not 
provide for greater than a 50 percent rating for migraines.  
We note that the veteran is disabled by several other service 
and nonservice-connected disabilities in addition to 
headaches and that there is no evidence of an exceptional or 
unusual disability picture associated with the veteran's 
service-connected headaches, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Therefore, we conclude that 
discussion of the possible application of an extraschedular 
rating under the provisions of 38 C.F.R. § 3.321(b)(1) (2002) 
is not warranted.  See Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995); Fisher v. Principi, 4 Vet. App. 53 (1993).

(b.)  Factual Background and Analysis:  Entitlement to an 
increased evaluation for service-connected fracture of the C-
6 vertebra with degenerative changes of the C4-C5 and C5-T1 
vertebrae, currently rated 30 percent disabling.

The veteran's service medical records show that during active 
duty in March 1956 he was treated for what was initially 
diagnosed as a compression fracture of his C-6 vertebra after 
he accidentally struck his head against the bottom of a 
swimming pool after being pushed into the shallow end of the 
pool. 

Service connection has been in effect for fracture of the C-6 
vertebra with degenerative changes of the C4-C5 and C5-T1 
vertebrae since November 1988.  This appeal arises from a 
March 1999 decision which responded to the veteran's 
application to reopen his claim for a rating increase which 
was filed with VA in September 1997.  As previously stated, 
where the veteran's entitlement to compensation has already 
been established and an increased disability rating is at 
issue, our only concern is with the pertinent evidence 
showing his present level of impairment due to fracture of 
the C-6 vertebra with degenerative changes of the C4-C5 and 
C5-T1 vertebrae.  See Francisco v. Brown, 7 Vet. App. 55 
(1994).

Pertinent evidence addressing the issue of entitlement to an 
increased rating for fracture of the C-6 vertebra with 
degenerative changes of the C4-C5 and C5-T1 vertebrae 
includes the following:

The report of an August 1998 VA examination shows that the 
veteran complained of recurrent and constant neck pain 
aggravated by activity and weather changes which he treated 
with pain medication.  Tenderness and muscle spasm was noted 
on palpation of the paraspinous cervical musculature.  X-rays 
revealed the presence of anterior osteophytic spurring from 
C-4 to C-7.  The diagnosis was cervical spondylosis.  

The report of a February 1999 VA X-ray examination shows the 
presence of degenerative changes of the veteran's cervical 
spine from C-4 to C-7.  The diagnosis was osteoarthritis of 
the cervical spine.  

The transcript of a September 1999 RO hearing shows, in 
pertinent part, that the veteran testified that his cervical 
spine disability caused him to experience neck pain and 
muscle spasms, with periods of elevated neck pain which was 
so intense that the musculature of his neck would swell up 
and he would develop blurred double vision and nausea, with 
pain radiating down both of his arms and impairing his 
ability to grasp with his fingers.   

The report of a February 2000 VA orthopedic examination shows 
that the reviewing physician reviewed the veteran's entire 
claims file prior to examining the veteran.  On objective 
testing of the active range of motion of his cervical spine, 
the veteran displayed 40 degrees of forward flexion, 15 
degrees of backward extension, 10 degrees of right-sided 
flexion, 10 degrees of left-sided flexion, 35 degrees of 
right-sided rotation and 35 degrees of left-sided rotation.  

On objective testing of the range of passive (or assisted) 
range of motion of his cervical spine, the veteran displayed 
40 degrees of forward flexion, 15 degrees of backward 
extension, 15 degrees of right-sided flexion, 15 degrees of 
left-sided flexion, 40 degrees of right-sided rotation and 40 
degrees of left-sided rotation.

On objective testing of the range of post-exercise active 
range of motion of his cervical spine, the veteran displayed 
55 degrees of forward flexion, 10 degrees of backward 
extension, 15 degrees of right-sided flexion, 15 degrees of 
left-sided flexion, 30 degrees of right-sided rotation and 30 
degrees of left-sided rotation.

The examiner commented that all active, passive and post-
exercise cervical movements were painful, but there was no 
increased pain after exercise nor was there evidence of 
increased fatigability or loss of coordination.  Degenerative 
changes of the cervical spine consistent with the normal 
aging process were revealed on X-ray study.  With regard to 
the veteran's complaints of neck pain radiating down both 
arms and hands, the examiner diagnosed the veteran with 
polyarticular degenerative disease and fibromyalgia syndrome.  
However, the physician determined that these symptoms were 
not associated with the service-connected cervical spine 
disability as the cervical disc heights were maintained and 
there was no evidence of any spinal cord or neural 
impingement.  The elevated pain level which the veteran was 
experiencing was deemed to have been secondary to 
fibromyalgia syndrome which accounted for his complaints of 
widespread pain and tenderness, chronic recurrent headaches, 
sleep disorder, mood disorder, parasthesias and fatigue.  The 
examiner stated that the etiology of the veteran's 
polyarticular degenerative disease and fibromyalgia was 
unknown and opined that it would be speculative to attribute 
them to his service-connected cervical spine disability.  The 
VA examiner stated that "(t)here are no residuals from his 
(in-service) neck injury and none from a cervical spine 
fracture."  The examiner also expressed doubt that an actual 
cervical spine fracture had occurred as he found no 
radiographic evidence of deformity or residuals consistent 
with a fracture.

The report of a May 2000 VA orthopedic examination shows that 
X-rays of the veteran's cervical spine revealed intact and 
good positioning and alignment of the vertebral bodies with 
well-maintained joint spaces and moderate osteophytic 
spurring anteriorly through the mid-to-lower cervical region.  
The neural foramina appeared to be well-maintained, 
bilaterally.  The diagnosis was vertebral spondylosis in the 
mid-to-lower cervical spine.  Physical examination of the 
veteran's neck revealed a supple neck and tenderness on 
palpation but with no significant muscle spasm observed and 
intact sensory findings.  The impression was radiological 
evidence by X-ray of cervical degenerative disease with no 
signs of radiculopathy.  The veteran's complaints of cervical 
pain and headaches were attributed to the cervical 
degenerative disease.

The report of an August 2000 VA orthopedic examination shows, 
in pertinent part, that the veteran was diagnosed with 
chronic neck pain which was deemed to be at least as likely 
as not partially due to degenerative disease of the cervical 
spine with no evidence of cervical radiculopathy.  

The report of a January 2001 VA neurological examination 
shows, in pertinent part, that the veteran was diagnosed with 
chronic neck pain due to cervical spondylosis.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (2002).  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2002).  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon lack of usefulness of the part or system 
affected, especially in self-support.  38 C.F.R. § 4.10 
(2002).

In evaluating the veteran's request for an increased rating, 
the Board considers the medical evidence of record.  The 
medical findings are then compared to the criteria set forth 
in the VA's Schedule for Rating Disabilities.  An evaluation 
of the level of disability present must include 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain, incoordination, 
weakness, or fatigability on the functional abilities.  
38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2002); DeLuca v. Brown, 
8 Vet. App. 202 (1995).

Furthermore, the Court has held that the VA must consider 
the applicability of regulations relating to pain.  Quarles 
v. Derwinski, 3 Vet. App. 129, 139 (1992); Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1993); Hatlestad v. 
Derwinski, 1 Vet. App. 164, 167 (1991).  The "functional 
loss due to pain is to be rated at the same level as the 
functional loss when flexion is impeded."  Schafrath at 
592.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  

(a)	Less movement than normal (due to ankylosis, 
limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.). 

(b)	More movement than normal (from flail joint, 
resections, nonunion of fracture, relaxation of 
ligaments, etc.). 

(c)      Weakened movement (due to muscle injury, 
disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.). 

(d)	Excess fatigability. 

(e)	Incoordination, impaired ability to execute 
skilled movements smoothly. 

(f)	Pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  

38 C.F.R. § 4.45.

In this regard, the Board notes that the VA physician who 
conducted the compensation examination of February 2000 
indicated whether or not the veteran had experienced 
increased pain, fatigability, loss of coordination or other 
limiting symptomatology at the extremes of the ranges of 
motion of his cervical spine.  Ranges of motion in degrees 
were provided, as was notation of the veteran's accounts of 
his own functional limitations and discussion by the examiner 
of the issue of functional loss.  Therefore, the issue of 
functional loss has been adequately addressed for rating 
purposes, pursuant to DeLuca.

We note that at the September 1999 RO hearing, the veteran's 
representative presented the contention that the veteran 
should have limitation of motion of his thoracic (or dorsal) 
spine considered when rating his disability as he is service-
connected for degenerative changes of the C5-T1 vertebrae.  
However, the inclusion of the T1 vertebra in the diagnosis 
does not mean that the veteran is currently service-connected 
for a thoracic spine disability.  The veteran is service-
connected only for degenerative changes between the C5-T1 
vertebrae segment which is covered by the length of the 
cervical spine; he is not, however, service-connected for any 
disability of the thoracic spine located between the T1 
vertebra (the first segment of the thoracic spine) to the L1 
vertebrae (the first segment of the lumbar spine).  
Therefore, it is not appropriate at this time to include the 
rating criteria for evaluating disabilities of the thoracic 
spine when rating the veteran's service-connected cervical 
spine disability.

The veteran's service-connected fracture of the C-6 vertebra 
with degenerative changes of the C4-C5 and C5-T1 vertebrae is 
currently rated as 30 percent disabling.  The pertinent 
criteria for evaluating this cervical spine disability are 
contained in 38 C.F.R. § 4.71a, Diagnostic Codes 5290 and 
5293.  

38 C.F.R. § 4.71a, Diagnostic Code 5285, is for rating 
residuals of vertebral fracture.  The schedule provides for a 
60 percent evaluation for residuals of vertebral fracture 
without cord involvement which produce abnormal mobility 
requiring a supportive neck brace (jury mast).  Assignment of 
a 100 percent is warranted for residuals of vertebral 
fracture with cord involvement which render the veteran 
bedridden, or which require the use of long leg braces.  A 
review of the evidence shows that the veteran does not 
currently have the aforementioned conditions.  In the absence 
of the above condition, the rating schedule provides that his 
cervical disability be rated in accordance with definite 
limited motion or muscle spasm, adding 10 percent for 
demonstrable deformity of vertebral body.  [Note: Both under 
ankylosis and limited motion, ratings should not be assigned 
for more than one segment by reason of involvement of only 
the first or last vertebrae of an adjacent segment.]

38 C.F.R. § 4.71a, Diagnostic Code 5290, provides for a 10 
percent evaluation for slight limitation of motion of the 
cervical spine.  Assignment of a 20 percent evaluation is 
warranted for moderate limitation of motion of the cervical 
spine.  Assignment of a 30 percent evaluation is warranted 
for severe limitation of motion of the cervical spine.  The 
schedule does not provide for an evaluation higher than 30 
percent.  

The evidence does not demonstrate that the current impairment 
attributable to the veteran's service-connected fracture of 
the C-6 vertebra with degenerative changes of the C4-C5 and 
C5-T1 vertebrae warrants the assignment of an increased 
evaluation in excess of the 30 percent rating presently 
assigned.  The 30 percent rating is the maximum evaluation 
permissible under the applicable schedule and adequately 
reflects the current state of his severe limitation of neck 
motion due to constant pain on all axes of motion.  The 
February 2000 examination shows that performing all active, 
passive and post-exercise cervical movements was painful for 
the veteran, but there was no increased pain after exercise 
nor was there evidence of increased fatigability or loss of 
coordination.  

The objective X-ray evidence associated with the claims file 
demonstrates that the veteran does not have any deformity of 
his cervical spine such that he could have an extra 10 
percent evaluation added to his current 30 percent 
evaluation.  The evidence also establishes that he does not 
have any radiculopathy or other spinal or neurological 
impingement associated with his service-connected fracture of 
the C-6 vertebra with degenerative changes of the C4-C5 and 
C5-T1 vertebrae such that he could be rated under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002) 
for intervertebral disc syndrome.  

The objective evidence does not establish entitlement to an 
increased evaluation in excess of 30 percent for the 
veteran's service-connected cervical spine disability.   
Because the evidence in this case is not approximately 
balanced with respect to this issue, the benefit-of-the-doubt 
doctrine does not apply.  The appeal for an increase rating 
must therefore be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The applicable rating schedule does not provide for greater 
than a 30 percent rating for fracture of the C-6 vertebra 
with degenerative changes of the C4-C5 and C5-T1 vertebrae.  
We note that the veteran is disabled by several other service 
and nonservice-connected disabilities in addition to a 
cervical spine disability and that there is no evidence of an 
exceptional or unusual disability picture associated with the 
cervical spine disability, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Therefore, we conclude that 
discussion of the possible application of an extraschedular 
rating under the provisions of 38 C.F.R. § 3.321(b)(1) (2002) 
is not warranted.  See Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995); Fisher v. Principi, 4 Vet. App. 53 (1993).

(c.)  Factual Background and Analysis:  Entitlement to 
service connection for a liver disorder, a psychiatric 
disorder and arthritis, claimed as secondary to service-
connected headaches and fracture of the C-6 vertebra with 
degenerative changes of the C4-C5 and C5-T1 vertebrae.

With respect to the veteran's claim for service connection 
for a liver disorder, a psychiatric disorder and arthritis in 
the present case, the veteran's service medical records show 
that he was normal on clinical evaluation of his viscera and 
abdomen, his psychiatric system, his upper and lower 
extremities and his spine and musculoskeletal system on 
enlistment in November 1955.

The veteran's service medical records show that during active 
duty in March 1956 he was treated for what was initially 
diagnosed as a compression fracture of his C-6 vertebra after 
he accidentally struck his head against the bottom of a 
swimming pool after being pushed into the shallow end of the 
pool.  No organic brain disease was detected in association 
with this injury.

In March 1956, the veteran was referred for psychiatric 
consultation and was noted to have had a history prior to 
enlistment of social maladjustment.  He was noted to be the 
youngest of 12 siblings who had done poorly in school and 
quit school at age 17 after attaining a 10th grade level of 
education.  He was noted at the time to have no aptitude for 
any particular specialized professional skill and no personal 
motivation.  He was diagnosed with a passive-aggressive 
reaction which existed prior to enlistment and which was 
noted to have diminished in intensity during the course of 
the psychiatric consultation period.  In January 1957 he was 
noted to have had a history of passive-aggressive reaction 
and in late March 1959 he was assessed with immaturity and 
maladjustment and recommended for discharge from service.  
His separation examination report noted that he was 
psychiatrically normal on clinical evaluation.  Additionally, 
no abnormalities of his abdomen and viscera, upper and lower 
extremities and spine and musculoskeletal system were noted 
on examination.

Post-service medical records show that in July 1961, over two 
years after leaving service, the veteran was experiencing 
problems coping with work-related stress and was having 
trouble with his family because his brother passed him a bad 
check.  He was diagnosed with schizoid personality with some 
depression features and anxiety state. Thereafter, the file 
contains no further records showing psychiatric treatment or 
diagnosis of the veteran except for somatization related to 
his complaints of pain.

The transcript of a September 1999 RO hearing shows, in 
pertinent part, that the veteran testified that he recently 
underwent a blood test which, according to his account, 
revealed the presence of  "spots on (his) liver."  The 
veterans essential contention is that he has a dysfunctional 
liver condition that was secondary to pain medication 
prescribed by VA for his service-connected cervical spine 
disability.  He also contended that his service-connected 
cervical spine disability was causally connected to his 
complaints of generalized joint pain and arthritis and that 
the pain caused him to develop a nervous condition.  

Current medical records dated from 1982 to 2001 show that in 
addition to service-connected headaches of cervical spine 
pain, the veteran was diagnosed and treated for complaints of 
generalized joint pain throughout his whole body attributed 
to diagnoses of degenerative arthritis, Dupuytren's 
contractures in both hands, tenosynovitis and peripheral 
neuropathy.  In October 1982 he was treated for complaints of 
back pain which he had since his involvement in a motor 
vehicle accident in January 1982.  The treatment reports also 
note that he complained of stomach cramps from using Motrin 
medication and, in April 1999, his physician advised that he 
discontinue using Motrin to avoid precipitating any further 
gastrointestinal symptoms.  A February 1999 VA physician's 
opinion states, in pertinent part, that "(t)here are no 
current stomach, arthritic or nervous conditions due to 
medication use for (the veteran's service-connected) 
conditions found."

In a November 2000 nexus opinion, a VA physician reviewed the 
veteran's claims file and presented the following opinion 
with respect to the veteran's claims of entitlement to 
service connection for a liver disability:  

"(The veteran's claims file contains) (n)o 
evidence of a 'liver condition' following review 
of charts/records."

In a November 2000 nexus opinion, a VA physician reviewed the 
veteran's claims file and presented the following opinion 
with respect to the veteran's claims of entitlement to 
service connection for an orthopedic disability other than 
the service-connected cervical spine disability, claimed by 
the veteran as arthritis:

"(The veteran) has chronic neck pain . . . at 
least partially due to degenerative disease of 
the cervical spine.  No evidence of cervical 
radiculopathy.  Cannot entirely rule out 
embellishment of pain complaints in this patient 
with known psychological problems (diagnosed with 
schizoid personality disorder, depression, 
maladjustment disorder in past; somatization).  
Although records indicate he was treated in 
(service) for 'possible compression fracture at 
C6,' subsequent neurologic and physical 
examination was normal, and so were the X-rays of 
the cervical spine and skull.  It is clear that 
he was treated for cervical injury while in 
service (though not a fracture as he states).  
Degenerative changes that come with aging can 
certainly worsen symptoms.  (The veteran is 
currently 68 years old.)  (The veteran) thinks 
however that the cervical injury sustained (in 
service) account(s) for all his (current joint 
pain) symptoms.  It may account for his neck 
pain, but (it) does not explain the tenosynovitis 
and Dupuytren's contractures in both hands, 
arthritis, low back pain and peripheral 
neuropathy on exam." 

In the report of a February 2000 VA examination the examining 
physician attributed the veteran's complaints of widespread 
pain and tenderness and mood disorder to polyarticular 
degenerative disease and fibromyalgia and stated that the 
etiology of the polyarticular degenerative disease and 
fibromyalgia was unknown and opined that it would be 
speculative to attribute them to his service-connected 
cervical spine disability.  

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  
38 C.F.R. § 3.303(a) (2002).

With chronic disability or disease shown as such in service 
(or within the presumptive period under 38 C.F.R. § 3.307 
(2002)) so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  This rule does 
not mean that any manifestation of hepatic dysfunction, 
psychiatric symptomatology or joint pain in service will 
permit service connection for a liver disorder, a psychiatric 
disorder and arthritis, first shown as a clear-cut clinical 
entity, at some later date.  For the showing of chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic, or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2002).  Service connection may be granted for any 
disease diagnosed after discharge from active duty when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2002).

The objective medical evidence shows no diagnosis of a 
chronic disease of the liver or of an orthopedic disability 
other than the cervical spine injury for which he is already 
service-connected.  Therefore service connection for a 
chronic liver disease or orthopedic disability other than a 
cervical spine disorder cannot be allowed on a direct basis.  
See 38 C.F.R. § 3.303.   

The veteran's passive-aggressive reaction which was noted in 
March 1956 existed prior to enlistment and was noted to have 
diminished in intensity during the course of the psychiatric 
consultation period, thus indicating that his condition was 
not aggravated by service.  His assessment of immaturity and 
maladjustment in March 1959 which led to his recommendation 
for discharge from service was not a psychiatric diagnosis as 
he was psychiatrically normal on separation examination in 
April 1959.  The March 1959 assessment was of a personality 
disorder and personality disorders are specifically excluded 
as a disease or injury within the meaning of applicable 
legislation providing for VA compensation benefits.  See 
38 C.F.R. § 3.303(c) (2002); Sabonis v. Brown, 6 Vet. App. 
426 (1994).  

The veteran's diagnosis of schizoid personality with some 
depression features and anxiety state in July 1961 was shown 
over two years after his separation from military service.   
As previously discussed, personality disorders do not provide 
a basis under the law for awards of VA compensation benefits.  
38 C.F.R. § 3.303(c)  The depression and anxiety state noted 
in July 1961 are not psychoses and are therefore not subject 
to the regulatory presumptions of 38 C.F.R. §§ 3.307, 3.309.  
Furthermore, the veteran's depression and anxiety state in 
July 1961 were not shown to be related to military service 
but rather were associated with his personal problems arising 
from his job and his family.

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  We note that at a 
February 1999 VA examination the examining physician found no 
stomach, arthritic or nervous conditions attributable to the 
veteran's use of medication for his service-connected 
disabilities.  We further note that the November 2000 VA 
physician's opinion indicates that the somatization 
associated with the veteran's complaints of pain made the 
veteran inclined to embellish his perception of his painful 
symptoms.  However, the evidence does not indicate that the 
somatization itself is a disorder which was caused by pain.  
As such, we cannot conclude that the veteran's somatization 
is secondary to his service-connected headache and cervical 
spine disabilities.  

The November 2000 VA physician's opinion conclusively 
determined that the veteran did not have a current 
disability or disease affecting his liver.  Absent a 
diagnosis of a current chronic disability of this organ, his 
claim for service connection for a liver condition is 
without merit.  38 C.F.R. § 3.303, 3.307, 3.309.

We note that there is evidence of intercurrent traumatic 
injury of the veteran's back which occurred as a result of a 
motor vehicle accident in January 1982, which tends to 
disassociate the veteran's thoracic and lumbar spine 
problems from his period of active duty.  The November 2000 
VA physician's opinion also conclusively refuted the 
veteran's perception that his service-connected cervical 
spine injury was responsible for all of his current joint 
pain symptoms.  The examiner's opinion was that the service-
connected cervical spine injury may only be associated with 
the veteran's neck pain, but disassociated the veteran's 
tenosynovitis, Dupuytren's contractures in both hands, 
arthritis, low back pain and peripheral neuropathy from his 
service-connected cervical spine disability and headaches.  

To the extent that the veteran asserts on his own authority 
that he has a current liver condition and that this and his 
nervous condition and tenosynovitis, Dupuytren's 
contractures in both hands, arthritis, low back pain and 
peripheral neuropathy are all either due to service or are 
secondary to his service-connected disabilities, we note 
that he is not a medical doctor nor a member of the medical 
profession.  As he lacks the requisite medical training, he 
does not have the expertise to comment upon medical 
observations, make medical diagnoses or present etiological 
opinions regarding medical diagnoses.  His statements in 
support of his own claim in this regard are thus entitled to 
no probative weight.  See Layno v. Brown, 6 Vet. App. 465 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In view of the above discussion, we find that the evidence 
does not support a grant of service connection for a liver 
condition, a psychiatric disorder and arthritis.  Because 
the evidence in this case is not approximately balanced with 
respect to the merits of these specific claims at issue, the 
benefit-of-the-doubt doctrine is not for application in this 
appeal.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 
3.102 (2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

A 50 percent evaluation for service-connected headaches is 
granted.

An increased evaluation in excess of 30 percent for service-
connected fracture of the C-6 vertebra with degenerative 
changes of the C4-C5 and C5-T1 vertebrae is denied.

Service connection for a liver disorder, a psychiatric 
disorder and arthritis is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

